Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J), entered April 11, 2013 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition for a modification of custody.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 8, 2014, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.E, Peradotto, Valentino, Whalen and DeJoseph, JJ.